Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation of JP2018-169921 may result in no benefit being accorded for the non-English application.
 
Information Disclosure Statement
The information disclosure statement filed 10/19/2020 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The submitted reference not in the English language is:  NPL No. CA filed on 12/03/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” or “step” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” or “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that use the word “step” and “unit”. The word “unit” are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a machine learning unit, a health check operation instruction unit, an operation evaluation unit, and a deterioration estimation operation unit (claims 1-5); a health check operation instruction step, an operation evaluation step, a deterioration estimation step, a machine learning instruction step, and a notification step (claims 7-9).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
s 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the elements “a machine learning unit”, “a driving unit”, “a health check operation instruction unit”, “an operation evaluation unit”, “a storage unit”, and “a deterioration estimation operation unit” and Claim 7-9 recite the elements “a storage unit”, “a driving unit”, “a health check operation instruction step”, “an operation evaluation step”, “a deterioration estimation step”, “a machine learning instruction step”, and “a notification step” that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification, shows 4 different block diagrams for each of the units or steps as mentioned (See Figure 1, blocks 510, 520, 530, 540, 550, and 560) that are within the control device 500. It is unclear how the driving unit, structurally, is in communication with each of the units or steps as claimed. The specification teaches that the control device 500 is contained within the machine control system 10 (See Spec at par.0021) and performs health check operations of the machine using a machining program (Spec at par.0032) and further defines the control device 500 as a CPU and the main storage device is a RAM (See Spec at par.0072). Yet it is unclear if the main storage device is the same as the storage unit as recited in the claim since the disclosure also mentioned of a numerical controller 100 including a processing unit 101 and a storage unit 102 (See Spec at par.0022 and fig.1), which is different than the storage unit 530 of the control device 500 (fig.1).  Nonetheless, the written description fails to disclose the corresponding structure for each of the “units”/“steps” as recited in claims 1 and 7. Given their broadest reasonable interpretation in light of the 
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim 1 recites the elements “the basis of the instruction” (line 14), “the basis of an evaluation function” (lines 15-16), and “the basis of the evaluation value” (line 22) that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claim 2 recites the element “the basis of an estimation result” (line 4) that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claim 3 recites the element “the basis of an estimation result” (lines 4-5) that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claim 6 recites the element “the basis of an instruction” (lines 4-5) that fail to provide sufficient antecedent basis, hence renders the claim indefinite.

Claim 6 recites the element “CNC” (line 1) that renders the claim indefinite. The acronym needs to be spelled out for clarity.
Claim 7 recites the elements “the basis of the instruction” (line 14), “the basis of an evaluation function” (lines 15-16), and “the basis of the evaluation value” (line 22) that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claim 7 recites the element “the motor to execute: a health check operation instruction step…an operation evaluation step…; and a deterioration estimation step” that is unclear and indefinite. The method of claim 7 appears to be improperly reciting the motor to execute the steps. See specification at par.0072 for clarity and support that the control device includes a processing unit to execute the control method steps as recited in claim 7.
Claim 8 recites the element “the basis of an estimation result” (line 5) that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claim 9 recites the element “the basis of an estimation result” (line 5) that fail to provide sufficient antecedent basis, hence renders the claim indefinite.

Claims 2-6 and 8-9 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claims 1 and 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima et al. (US 2019/0101897).

With respect to claims 1 and 7, Iijima teaches a control device and control method (numerical controller, NC 2, figs.2; figs.1, 3-7 teaches various units in combination, units 100-500) comprising: 
a machine learning unit1 (NC 2 includes machine learning units 200, 500, and 300, fig.2) that machine-learns a control parameter that determines operating characteristics of a driving unit of a machine (using a learning model to infer the operating characteristic of the injection molding machine 120, fig. 2 and par.0038; NC 2 controls the machine 120 on the basis of a control program dedicated for servo control for performing processing of a position loop, a speed loop, and a current loop, par.0034) serving as a driving target of a motor and sets the control parameter to a motor control device that controls the motor (numerical control unit 100 read and analyze the control program to control an injection motor of the injection molding machine 120, par.0034); 
a health check operation instruction unit (NC 2 includes numerical control unit 100 with condition designating unit 110 and state amount detection unit 140, fig.2) that outputs an instruction for a health check operation of driving the motor control device in order to acquire the operating characteristics of the driving unit (sets the conditions for the injection operation of the injection molding machine 120 and further sets/stores the conditions to the learning model storage unit 300 and the learning model generation unit 500, par.0035); 
an operation evaluation unit (NC 2 includes inference processing unit 200 including characteristic amount generation unit 210 and inference computing unit 220, fig.2) that 

calculates an evaluation value on the basis of an evaluation function which uses the information (infers an evaluation value of the state of the injection operation controlled by the NC unit 100, par.0039-0040), and 
stores the evaluation value in a storage unit in association with operation information of the motor or time information during execution of the health check operation (inference computing unit 220 infers evaluation value, par.0039-0040, storage unit 300 reads and writes a learning model correlated with the combination of conditions of the injection operation and the processing ability and the inference process executable by the inference computing unit 220, par.0045); and 
a deterioration estimation operation unit (NC 2 includes abnormality detection unit 400, fig.2) that estimates deterioration in the operating characteristics of the driving unit of the machine on the basis of the evaluation value stored in the storage unit and the evaluation value calculated by the operation evaluation unit when the health check operation was performed (detects abnormality occurring in the injection molding machine controlled by NC unit 100 on the basis of the evaluation value of the state of the injection operation inferred by the inference processing unit 200, detects whether the state of the injection operation corresponding to the content of the evaluation value as the inference result output by the inference computing unit 220 is normal or abnormal, par.0047).  

With respect to claims 2 and 8, Iijima teaches wherein the deterioration estimation operation unit instructs the machine learning unit to machine-learn the control parameter on the basis of an estimation result of the deterioration in the operating characteristics of the driving unit of the machine (inferring the state of the injection operation using different learning models depending on the conditions of the 

With respect to claims 3 and 9, Iijima teaches wherein the deterioration estimation operation unit instructs a notification unit to notify of deterioration in the operating characteristics of the driving unit of the machine on the basis of an estimation result of the deterioration in the operating characteristics of the driving unit of the machine (upon detecting that the operation state is abnormal, notify an operator, par.0048).  

With respect to claim 4, Iijima teaches wherein the health check operation instruction unit outputs an instruction for the health check operation according to a predetermined schedule or when a predetermined signal is input (the characteristic amount indicating the characteristics of the state of the injection operation obtained by sampling the backflow detected in a predetermined sampling period for a predetermined past period and may be a peak value in a predetermined past period of the load cell pressure detected; pre-processing to normalize the state amount detected so that the inference computing unit 220 can process for the state amount, par.0038).  

With respect to claim 5, Iijima teaches wherein the health check operation instruction unit sends the instruction for the health check operation to a numerical controller that outputs a control command to the motor control device (condition designating unit 110 designate operation condition of injection molding machine 120 and injection molding machine 120 to detect operation state and generate characteristics of the injection operation on the basis of the detected operation state, the learning model generation and update 500 loop instruction to designate operation condition of injection molding machine 120, fig.9 and par.0071). 

With respect to claim 6, Iijima teaches a CNC device (numerical control system, figs.1-7 and 10) comprising: the control device according to claim 5 (numerical controller 2); a motor control device that controls a motor (servo amplifier 40 controls motor 120, 

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Takayama et al. (US 2017/0357243) and Chen et al. “Toward Intelligent Machine Tool”, 2019, Elsevier, p.1-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        March 9, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All recited “units” are interpreted as software per se and do not have any corresponding structures. See 112 2nd for claim interpretations. For art rejections, each of the units are interpreted to be process instructions of the numerical controller 2 including various units 100-500 as taught by Iijima.